Exhibit 10.26AH

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

TWENTY-FIRST AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

 

SCHEDULE AMENDMENT

 

This Twenty-first Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms. The effective date of this Amendment is the date last
signed below (the “Effective Date”).

 

1.

Customer desires and CSG agrees to provide a process, pursuant to Customer’s
specifications, to support Customer’s platform for processing recurring payment
files to be provided to CSG by Customer (“Company-wide Payment Services”).  

 

2.

As a result, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F, “Fees,” Section 1, “CSG SERVICES,”
Subsection X., “Custom Implementation Services,” is amended to add a new
subsection P, “Company-wide Payment Services,” as follows:

 

 

P.

Company-wide Payment Services (“CPS”)

Description

Frequency

Fee

1.  Implementation and Set Up Fee (Note 1)

[********]

[*****]

2.  Maintenance and Support Fee (Note 2) (Note 3) (Note 4)

[*******]

$[*********]

Note 1: Implementation and set up to integrate with Customer’s Company-wide
Payment Services platform was mutually agreed upon and documented in that
certain Statement of Work, “Implement Integration to Enterprise Payment
Services” (CSG document no. 4125497)  executed by CSG and Customer, effective as
of October 29, 2018.

Note 2:  Maintenance and Support Fees will include (i) generation and delivery
of the Recurring Payments daily files which will include Customer’s Connected
Subscribers that are scheduled to have accounts debited on such day; (ii)
availability of the Recurring Payment Audit Report specifying the type of
Recurring Payments daily files sent and whether such daily files were sent to
Customer or Customer’s processor and the total number of records on each such
daily file; and (iii) up to [*** ******* ***** (***) ***** per *****] of
production support and maintenance. Any unused production support and
maintenance hours in a month may not be carried over to a subsequent month and
are forfeited.  In the event additional production support and maintenance hours
are necessary in a given month, Customer shall be invoiced at the then current
Technical Service hourly rate.

Note 3: Maintenance and Support Fees will be invoiced [*******] commencing with
the first full month after completion of the first production migration of
Customer’s recurring payment files to Customer’s Company-wide Payment Services,
pursuant to that certain Statement of Work, “Provide Migration Support Services
to Company Wide Payment Service” (CSG document no. 4133998).  

Note 4: Customer shall provide no less than [****** (**) *****] written notice
(email is sufficient), including the specific termination date, prior to
discontinuing the Company-wide Payment Service. The Maintenance and Support Fee
for the [***** *****] of the Maintenance and Support services will be due in
full for the [*****] of the Customer specified termination date.

 

 

--------------------------------------------------------------------------------

 

 

[Signature Page Follows]

 

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the Effective Date (defined above).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Michael Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP Billing Strategy & Ops

 

Title:  SVP, General Counsel & Secretary

 

Name:  Michael Ciszek

 

Name:  Gregory L. Cannon

 

Date: May 6, 2020

 

Date:  May 6, 2020

 

 